DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
 
Disposition of Claims
Claims 1-2, 5-6, 8-11, 14-16 and 18-19 are pending in the application.  Claims 3, 4, 7, 12-13, 17, 20-25 have been cancelled. 
The amendments to claims 1, 14 and 18, filed on 9/14/2021, have been entered.

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-6, 8, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2009/0271933 A1), in view of Kemp et al. (US 2015/0308111 A1). 

Regarding claims 1-2 and 18-19, Shah et al. (“Shah”) teaches compositions for permanently or temporarily re-designing, decorating, and/or re-coloring a surface, wherein the composition includes a decor product (Abstract and [0057]).  Shah also teaches that the applied decor product may serve to protect the surface areas to which it is affixed from stains and water damage (water repellent as claimed) ([0109]).

For instance, Shah teaches a suspension for applying a colorant to a surface, the suspension including (a) a fluid matrix that includes a rheology modifier (an additive or emulsifier as claimed, see below) and a surfactant (an emulsifier and/or non-ionic fatty alcohol as claimed, see below), (b) substantially homogeneous particles (for suspension in the matrix) comprising at least one colorant (a pigment), at least one polymer (an olefin that is a paraffin wax as claimed, see below), and at least one optional first additive, (c) at least one optional second additive, and (d) a liquid carrier (see [0020], [0070] and claim 12).  The examiner notes that Shah also teaches drying the décor product ([0117], [0139], [0157] and [0194]).  Shah teaches that the rheology modifier comprises (among others) a surfactant gel (an emulsifier or additive as claimed).  Shah teaches that surfactants include ionic, nonionic, and/or cationic surfactants, wherein illustrative examples of nonionic surfactants include poly-oxyethylenedodecyl ether, polyoxyethylene hexadecyl ether, polyoxyethylenenonylphenyl ether, polyoxyethylenelauryl ether, polyoxyethylene sorbitan monoleate ether (an emulsifier and/or a non-ionic fatty alcohol as claimed) ([0105]).  Shah teaches that a colorant includes (among others) a pigment ([0061]).  Shah teaches that the at least one polymer is selected from (among others) a paraffin, wherein an example of a paraffin includes chlorinated paraffin or paraffin wax ([0020] and [0086]).    

Shah also teaches that a solubilizing composition or a sealant composition may be applied to the decor product to affect curing and/or bonding to a surface, and that any component that could be added into the decor product composition could be added to a sealant 

Shah further teaches that the decor product may be applied and/or affixed to any surface, including, for example, soft surfaces such as carpets, rugs, draperies, curtains, upholstery, and the like; hard surfaces such as wood, metal, ceramic, glass, polymer, tile, painted surface, paper, masonry material, rock, fiber/composite, rubber, concrete, and the like ([0057]).  Shah teaches that the disclosure may be used for creating a discrete image in a selected area of interest as determined by the user such as, for example, (among others) a wall or a ceiling ([0208]).

Shah does not explicitly disclose wherein the ceiling area is a panel comprising a body comprising a fibrous material that includes mineral fiber.  

However, Kemp et al. (“Kemp”) teaches that a typical acoustic ceiling tile is a non-woven structure including a core manufactured from base fibers, fillers, and binders, wherein the base fibers are usually mineral fiber ([0002]).  Kemp also teaches a multi-layer acoustical ceiling tile that includes a fiberglass layer and a mineral wool layer (Abstract and [0001]).   

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that a ceiling area, such as ceiling tile, would typically comprise mineral wool and/or fiberglass, because Kemp teaches that a typical acoustic ceiling tile is a nonwoven structure comprising mineral wool, fiberglass, or the like as base fibers ([0002]) (Abstract, [0002] and [0028]-[0029]).  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided acoustic ceiling tiles comprising mineral wool, fiberglass, or the like in a ceiling area in order to obtain a ceiling area with a desired overall noise reduction coefficient designed to 

Regarding claims 5-6, Shah teaches that, illustratively, a décor product composition contains a surfactant (an emulsifier and/or a non-ionic fatty alcohol as claimed) in an amount of greater than about 0.001 %, or less than about 75%, or between about 0.1 % to about 5% of the total weight of the decor product ([0105]).  The examiner also notes that Shah teaches wherein, illustratively, a décor product composition contains additives, such as a wax, in an amount of greater than about 0.1%, or less than about 75%, or between about 0.1 % to about 5%, of the total weight of the decor product ([0099]).

Regarding claims 8 and 10-11, Kemp teaches that a typical acoustic ceiling tile is a non-woven structure including a core manufactured from base fibers, fillers, and binders, wherein the base fibers are usually mineral fiber, the fillers are commonly perlite, clay, calcium carbonate, or cellulose fibers, and the binder is typically cellulose fibers, starch, latex, or similar materials ([0002]).

Regarding claims 9 and 14-16, Shah in view of Kemp remains similarly as applied above to claims 1-3.  
Kemp further teaches that industry standards typically specify the acoustical ceiling tile to have a noise reduction coefficient (NRC) according to ASTM C423 of at least about 0.55 ([0008]).
With regard to the claimed percentage of second volume to first volume (claim 15), Kemp teaches that, in preferred embodiments, the tile includes at least one layer containing mineral wool as the primary fibrous component and at least another layer containing fiberglass as the primary fibrous component, wherein "primary" denotes more than about one half or 50% 3 to about 20 lbs/ft3, and the fiberglass layer may be formed with a density of from 1 lb/ft3 to about 20 lbs/ft3 ([0018]).  
The examiner calculates that, for a tile weight such as 2 lbs, when the mineral wool fiber layer and the fiberglass layer each weigh 50% by weight of the tile (as “primary” fibrous components, with the weight and volume of the thin scrim or veil being negligible), the volume of the mineral wool fiber layer would range approximately from 0.05-0.125 ft3 (i.e. 1/20 to 1/8) and the volume of the fiberglass layer would range approximately from 0.05-1 ft3 (i.e. 1/20 to 1/1).  Thus, the examiner notes that whether the mineral wool fiber layer or the fiberglass is the core layer (i.e. the layer having a scrim or veil on the surface thereof), the ratio of the volume of the core layer (a second volume as claimed) to that of the overall tile (a first volume as claimed) would overlap with the claimed range (e.g. 0.1/(0.1+0.4) = 20%). 


Response to Arguments

Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive. 
Applicant contends that the claims require only a single non-ionic fatty-alcohol and the exemplified examples show surprising and unexpected results with use of only a single non-ionic fatty-alcohol.  Applicant contends that Applicant has demonstrated that the inventive compositions provide for no water absorption (citing para. [0078] and Table 1), and that such 
Regarding these contentions, the examiner notes that Shah has been applied in the new ground(s) of rejection instead of Buckingham.  The examiner notes that Shah teaches all of the components as claimed.  The examiner also notes that applicant’s evidence may not be commensurate in scope with the claims, as the claims are directed to use of a hydrophobic agent consisting of an olefin (a paraffin wax), an emulsifier and a non-ionic fatty alcohol, while the hydrophobic agent in Example 1 is a blend of (A) paraffin wax and (B) non-ionic fatty alcohol polyoxyethylene ether (without the emulsifier).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                            /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789